727 N.W.2d 589 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jaron Dushaun BATTLE, Defendant-Appellant.
Docket No. 130909. COA No. 267842.
Supreme Court of Michigan.
February 27, 2007.
On order of the Court, the application for leave to appeal the March 9, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal to review the process by which the Department of Corrections calculated jail credit.